DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5, 7-14, and 18-20 in the reply filed on 05/18/21 is acknowledged.
Claims 6 and 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/18/21.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims	1-5, 7-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (JP 2016168830. It is noted that the disclosures of Ikeda et al. are based on US 2018/0186132 which is an English equivalent of the reference.
Regarding claims 1, 4, and 5, Ikeda et al. teaches a decorative sheet comprising, in sequence, a primary film layer, a transparent resin layer, and a top coat layer (See Title, Abstract, paragraph [0024]) which corresponds to a first olefin resin layer, a second olefin resin layer, and a surface-protecting layer as claimed, respectively. Ikeda et al. further teaches the primary film layer comprising olefin resin (paragraphs [0102]-[0104]), the transparent resin layer comprising crystalline olefin resin (paragraph [0069]), and the top coat layer comprising urethane and inorganic fine particles having an average particle size of about 1 to 30 µm (paragraphs [0095]-[0096]). Given that Ikeda et al. teaches second olefin resin layer and surface-protecting layer, including materials and structure, identical to those of the present invention, the hardness is considered to be inherent, absent evidence to the contrary. 
Alternatively, Ikeda et al. discloses that hardness of the transparent resin layer is optimally adjusted (paragraph [0075]) and the surface hardness in the top coat layer is enhanced (paragraphs [0098] and [0127]). Therefore, it would have been obvious to one of ordinary skill in the art to control the hardness of the transparent resin layer and the hardness of the top coat layer, including to values presently claimed, in order to produce a decorative sheet with enhanced optimal hardness.
Given the overlap between the decorative sheet of Ikeda et al. and that presently claimed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an decorative sheet that is both disclosed by Ikeda et al. and encompassed by the present claims and thereby arrive that the claimed invention.
Regarding claim 2, given that Ikeda et al. teaches surface-protecting layer, including materials and structure, identical to that of the present invention, the hardness is considered to be inherent, absent evidence to the contrary.
Alternatively, given that Ikeda et al. discloses that hardness of the transparent resin layer is optimally adjusted (paragraph [0075]) and the surface hardness in the top coat layer is enhanced (paragraphs [0098] and [0127]), it would have been obvious to one of ordinary skill in the art to choose an indentation hardness, including that presently claimed, and thereby arrive at the present invention.
Regarding claims 3 and 8, given that Ikeda et al. teaches second olefin resin layer and first olefin resin layer, including materials and structure, identical to those of the present invention, the hardness is considered to be inherent, absent evidence to the contrary.
Regarding claim 7, given that the claim only broadly recites “the front side”, either side of the surface-protecting layer can be considered the front side. Therefore, Ikeda et al. teaches which has depressions formed from the face of the front side of the surface-protecting layer (top coat layer 4, Fig. 2).
Regarding claims 9, 10, and 11, Ikeda et al. teaches the transparent resin layer comprising crystalline olefin resin (paragraph [0069]), i.e. wherein the second olefin resin layer is a microcrystalline olefin resin layer.
Regarding claims 12, 13, and 14, Ikeda et al. teaches top coat layer comprising inorganic fine particles having an average particle size of about 1 to 30 µm (paragraphs [0095]-[0096]).
Regarding claim 18, 19 and 20, given that the claim only broadly recites “the front side”, either side of the surface-protecting layer can be considered the front side. Therefore, Ikeda et al. teaches which has depressions formed from the face of the front side of the surface-protecting layer (top coat layer 4, Fig. 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787